NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                            2009-3102

                                     TERESITA LAZARTE,

                                                      Petitioner,

                                                 v.

                         OFFICE OF PERSONNEL MANAGEMENT,

                                                      Respondent.

                  Petition for review of the Merit Systems Protection Board
                                     in SF0831080468-I-1.

                                           ON MOTION

Before LINN Circuit Judge.

                                            ORDER

       Upon consideration of the Office of Personnel Management's motion for an

extension of time, until April 27, 2009, to file its brief,

       IT IS ORDERED THAT:

       The motion is granted.

                                                      FOR THE COURT


      MAY -12009 /s/ Jan Horbaly
            Date                                      Jan Horbaly
                                                      Clerk                         MeV_
                                                                         U.S. COURT OF AMAI.3 FOR
                                                                              THE FEDERAL CIRCUIT

cc:    Teresita Lazarte
       Leslie Cayer Ohta, Esq.                                                 MAY -1 Z009

s8
                                                                                     CLERK